Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 08/03/2021. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-4, 6, and 8-10 are pending. 
Allowable Subject Matter
Claims 1-4, 6, and 8-10 are allowed:
Independent claim 1 recites an information processing device of a vehicle, the information processing device comprising a processor configured to: 
receive an input of a question searching for an entity within a certain distance of the vehicle; 
determine whether the entity is within the certain distance of the vehicle; 
hold a response in response to determination that the entity is not within the certain distance of the vehicle; 
continue searching for the entity within the certain distance of the vehicle while the vehicle is moving; and 

Claim 8 recites an information processing method corresponding to the device of claim 1. 
Most relevant prior art Mozer (US 8645143 B2) discloses a vehicle information processing device (Fig. 1, system 100) configured to receive an input of a question searching for an entity within a certain distance of the vehicle (Col 3, Rows 50-64, system 100 accepts user utterance “find gas station”; Col 5, Rows 29-46, limit location data for destination (gas station) within a certain distance (e.g., 1 mile if speed is 5 miles per hour or 20 miles if the speed is 60 miles per hour)), determining whether the entity is within the certain distance of the vehicle (Col 4, Rows 18-24, as the user approaches the destination the location information may be continuously updated and corresponding message coming from the output device may be updated to say “continue one half mile more” and “approaching destination”), and continue searching for the entity within the certain distance of the vehicle while the vehicle is moving (Col 3, Rows 39-49 and Col 5, Rows 43-45).
Prior art of record does not disclose the combination of limitations set forth in independent claims 1 and 8. Therefore, Claims 1-4, 6, and 8-10 are allowed over the available prior arts.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        10/21/2021